WIGGINTON, Judge.
The father of the two minor children appeals from a final judgment of permanent commitment of the children to the Florida Department of Health and Rehabilitative Services for subsequent adoption. We affirm.
Our review of the record and briefs on appeal reveals no abuse of discretion by the trial court in finding that it would be “manifestly in the best interests”1 of the children to grant permanent custody to the foster parents, the trial judge having properly determined that the father had abandoned the children within the meaning of Section 39.01, Florida Statutes (1981). See In the Interest of 413 So.2d 418 (Fla. 1st DCA 1982).
AFFIRMED.
BOOTH and NIMMONS, JJ., concur.

. Section 39.41(l)(f)l., Florida Statutes (1981).